—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered June 21, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 13 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court correctly concluded that the requirements of the emergency doctrine were satisfied, justifying the officers’ warrantless entry into defendant’s apartment following defendant’s removal therefrom (People v Mitchell, 39 NY2d 173, 177-178, cert denied 426 US 953). The police had probable cause to believe that defendant had left a loaded pistol in the apartment, thus posing an immediate danger to children observed by the police to be present therein (see, People v Johnson, 181 AD2d 103, affd 81 NY2d 980).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample basis for the jury’s conclusion that the pistol was loaded at the time defendant possessed it during an altercation that occurred in front of his apartment building. This included eyewitness descriptions of defendant’s manipulation of the weapon during the incident, the firearms expert’s testimony concerning the functioning of the weapon, defendant’s conduct during his flight from the police, and the immediate recovery of the weapon in a loaded condition.
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Ellerin, Tom and Andrias, JJ.